     Case 2:18-cr-00217-AG Document 103-1 Filed 01/24/20 Page 1 of 2 Page ID #:645



 1                          DECLARATION OF POONAM G. KUMAR
 2         I, Poonam G. Kumar, declare as follows:

 3         1.     I am an Assistant United States Attorney in the United

 4   States Attorney’s Office for the Central District of California.                I

 5   represent the government in the prosecution of United States v. Li

 6   Lin Hsu, CR 18-217(A)-AG.

 7         2.     On January 22, 2020, I received from Kenneth Gross, counsel

 8   to Y.Y.L. and C.L., the final settlement statement related to the

 9   sale of the Irvine property.       A true and correct copy of the

10   statement is attached hereto as Exhibit A.

11         3.     On January 23, 2020, I received from Mr. Gross a

12   declaration outlining the fees and costs he has incurred in the civil

13   lawsuit brought by Y.Y.L. and C.L. against defendant.            A true and

14   correct copy of that declaration is attached hereto as Exhibit C.

15         4.     On January 23, 2020, I communicated with Mr. Gross via

16   email.     I advised Mr. Gross of the Supreme Court’s holding in United

17   States v. Lagos, 138 S. Ct. 1684, 1688 (2018), which held that

18   expenses incurred by the victim during civil litigation against a

19   defendant is not recoverable as restitution.          In response, Mr. Gross

20   stated that he could not distinguish the fees related to the Irvine

21   property and those unrelated.       He further stated that “[s]ince, to

22   date, that is the only source of recovery for [Y.Y.L. and C.L.], and

23   //

24   //

25

26

27

28
     Case 2:18-cr-00217-AG Document 103-1 Filed 01/24/20 Page 2 of 2 Page ID #:646



 1   that was obtained in a settlement agreement (at a mediation) which

 2   was part of the litigation, I would argue all our fees are related to

 3   that.    Further, our fee was based on a percentage of the Irvine

 4   proceeds.”

 5           I declare under penalty of perjury under the laws of the United

 6   States of America that the foregoing is true and correct and that

 7   this declaration is executed at Los Angeles, California, on January

 8   24, 2020.

 9

10

11                                                   /s/ ________________
                                              Poonam G. Kumar
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
